Citation Nr: 0617082	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-07 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for seizures with anxiety 
attacks, difficulty concentrating, stress fatigue, and panic 
attacks.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 until 
November 1964.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Togus, Maine.  The Board notes that during the appeals 
process the claims folder was transferred to the RO in 
Detroit, Michigan.  Despite the change in location of the 
claims folder, the veteran's address, from the correspondence 
of record, was consistently the same.  The Board further 
notes that it appears from a review of the record that the 
veteran received all of the important communications from the 
RO, including VCAA letters, the rating decision, and the 
Statement of the Case.

The Board notes that the veteran did not submit a substantive 
appeal following the August 2003 Statement of the Case 
regarding a claim to entitlement to non-service connected 
pension.  Therefore, the appeal regarding this issue has not 
been perfected and is not before the Board.

Further, in a statement dated in January 2004 and again in 
his February 2004 substantive appeal, the veteran appears to 
be making a claim for entitlement to service connection for 
enuresis.  The Board refers this issue back to the RO for 
appropriate consideration.


FINDING OF FACT

There is no competent evidence of a current seizure 
disability.  


CONCLUSION OF LAW

A seizure disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

VA satisfied its duty to notify as to the claim by means of 
April 2003 and March 2006 letters from the RO to the 
appellant.  Theses letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  As the December 2003 VCAA letter 
was issued prior to the January 2004 initial adjudication of 
the claim, its timing is consistent with the holding in 
Pelegrini.  Additionally, the March 2006 letter informed the 
veteran as to the law pertaining to disability rating and 
effective date as the Court required in Dingess/Hartman.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA outpatient treatment records.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed such statements 
and the clinical evidence, and concludes that he has not 
identified, and there is no indication of, further evidence 
not already of record.  In this regard, on a VA form 21-4142 
dated in February 2003, the veteran  stated that most of his 
medical records are no longer available due to time factors 
and that places of past medical treatment have told him they 
have thrown out the records after 15 years.
 
The Board also notes that the RO attempted to obtain the 
veteran's records from the Social Security Administration 
(SSA) in April 2004, September 2004, January 2005, April 
2005, and January 2006.  These attempts were not successful.  
However, an April 2006 note written on an e-mail dated in 
February 2005 states that the SSA records are not available.  
In light of the foregoing, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
Legal criteria 

Presumptive service connection

Where a veteran served 90 days or more during a period of 
war, or after December 31, 1946, and epilepsy, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

At the outset, the Board has considered whether presumptive 
service connection for epilepsy, as a chronic disease, is 
warranted in the instant case.  As noted above, in order for 
the presumption to operate, the veteran must have served 90 
days or more during a war period or after December 31, 1946.  
38 C.F.R. § 3.307(a)(1).  As indicated on his DD form 214, 
the veteran had 29 days of active service.  Therefore, the 
presumptions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307 are 
not for application.  

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Analysis

The Board notes that the competent evidence does not 
demonstrate a chronic disability manifested by seizures, 
anxiety attacks, or another similar disability either in 
service or any time thereafter.  The veteran's service 
medical records fail to reveal any complaints of, or 
treatment for, seizures during the veteran's active duty.  As 
such, the veteran's service medical records do not 
affirmatively establish that the veteran suffered from 
chronic seizures in service or that his seizures were 
causally related to active service.  

In his January 2004 Notice of Disagreement, the veteran has 
asserted that his episodes of enuresis during service were a 
direct result of his seizures.  The veteran indicates that 
the inoculations given to him upon entering service caused 
his seizures.  Service medical records from November 1964 
show at least two visits to sick call regarding enuresis.  A 
November 1964 Naval Aptitude Board Report also noted the 
veteran's enuresis problem.  However, the veteran has offered 
no medical evidence, which indicates that his in-service 
enuresis is a manifestation of a seizure disorder.  

As noted previously, medical evidence of a current disability 
is required for a grant of entitlement to service connection.  
The competent medical evidence does not include a current 
diagnosis of a seizure disability or another disability 
comparable therewith.  Indeed, on his February 2003 VA form 
21-4142, the veteran stated that he has not had any seizures 
since his discharge from service in 1964 and he is not 
currently being treated for panic or anxiety attacks.  The 
Board acknowledges that in a November 2002 VA Wellness Clinic 
report the veteran noted having two anxiety attacks 
approximately four months prior that each last about 10 
minutes.  He stated that no further attacks have occurred in 
the four months preceding his visit to the Wellness Clinic.  
Based on the foregoing, the Board finds that there is no 
medical basis for finding that the veteran has a current 
disability.   

Thus, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.  Since a current 
seizure diagnosis is not demonstrated, an award of service 
connection is not justified here.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (stating that in the absence of 
proof of a present disability there can be no valid claim). 

As previously described, the veteran has expressed a belief 
that his seizures were causally related to active service.  
However, the Board notes that the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

In conclusion, the competent evidence does not establish a 
current seizure disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for seizures with anxiety attacks, 
difficulty concentrating, stress fatigue, and panic attacks, 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


